DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Application filed April 9, 2018 is presented for examination. Claims 1-22 are pending. Claims 1, 15 and 20 are independent claims. This Office Action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashari et al. (Hereinafter ”Ashari”) US Patent Application Publication No. 2017/0032487 in view of Spagnola US Patent Application Publication No. 2016/0335537.

Referring to claim 1, Ashari teaches a method for memory management [ab], comprising:

determining a count, the count being a number of dependencies for the first data object identifier [840, 850, 860, 870 of fig. 8; 740, 750 of fig. 7; 0075-0096]; 
However, Ashari does not explicitly teach determining that the first task completed execution; decrementing the count by one based at least in part on determining that the first task completed execution; determining that the count is less than a first threshold and deallocating the first data object based at least in part on determining that the count is less than the first threshold. Spagnola teaches determining that the first task completed execution; decrementing the count by one based at least in part on determining that the first task completed execution [0187]; determining that the count is less than a first threshold and deallocating the first data object based at least in part on determining that the count is less than the first threshold [804-828 of fig. 14; 0201-0202; 0274-0281; 1508-1520 of fig. 21; 0300-0302].
It would have been obvious to one of ordinary skill in the art to add the features of Spagnola as an essential means to generate and modify a plurality of data objects based on data collected from the iterative transversal of the connecting vectors by one or several users of the neural network.



Referring to claim 20, Ashari and Spagnola teach the invention substantially as claimed as specified in claims 1 and 15 above, and this claim is rejected on that basis.

Referring to claim 2, Ashari and Spagnola teach the invention substantially as claimed, wherein the first threshold is one [Spagnola, 0012; 02210224; 0271]. 

Referring to claim 3, Ashari and Spagnola teach the invention substantially as claimed, further comprising determining a number of dependencies associated with the first task [Spagnola, 0166].

Referring to claim 4, Ashari and Spagnola teach the invention substantially as claimed, wherein the first task is a compute operation in a first layer of a neural network [Spagnola, 0007; 0073-0076].

Referring to claim 5, Ashari and Spagnola teach the invention substantially as claimed, wherein the first data object is an activation in the first layer. 

Referring to claim 6, Ashari and Spagnola teach the invention substantially as claimed, wherein the first task comprises, during a backward pass: computing a gradient in the activation; and computing a gradient in a weight [Spagnola, 0092].

Referring to claim 7, Ashari and Spagnola teach the invention substantially as claimed, wherein the first data object is a gradient for input in the first layer [Spagnola, 0092].  

Referring to claim 8, Ashari and Spagnola teach the invention substantially as claimed, wherein the first task comprises, during a backward pass: computing a gradient in an activation; and computing a gradient in a weight [Spagnola, 0092].

Referring to claim 9, Ashari and Spagnola teach the invention substantially as claimed, wherein the first data object is a gradient for weight in the first layer [Spagnola, 0092]. 

Referring to claim 10, Ashari and Spagnola teach the invention substantially as claimed, wherein the first task comprises performing an in-place update of a weight corresponding to the gradient for weight [Spagnola, 0092]. 

 

Referring to claim 14, Ashari and Spagnola teach the invention substantially as claimed, wherein the first data object is a weight in a first layer of a neural network [Spagnola, 0092]. 

Referring to claims 16-19, all limitations of these claims have been addressed in the analysis of claims 1-15 and 20 above, and these claims are rejected on that basis.

Allowable Subject Matter
Claims 11-14, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claim 11, the limitations of generating a list of zero or more pass-persistent data object identifiers, a first pass-persistent data object identifier identifying a first data object in a neural network; determining that a backward pass is completed; and deallocating the first data object based on determining that the backward pass is completed, taken together with other limitations of claim 1, have been disclosed in the prior art of record.
Claim 12 being further limiting to claim 11, is also objected to.

Referring to claim 13, the limitations of generating a list of zero or more training-persistent data object identifiers, a first pass-persistent data object identifier identifying a first data object in a neural network, determining that training of the neural network is completed, and deallocating the first data object based on determining that training of the neural network is 
Claim 14 being further limiting to claim 13, is also objected to.

Referring to claim 21, the limitations of allocating memory for a second data object in the neural network; determining that the second data object has a persistence defined by completion of a backward pass; and deallocating the second data object at a completion of the backward pass, based on determining that the second data object has a persistence defined by the completion of the backward pass, taken together with other limitations of claim 20, have been disclosed in the prior art of record.
Claim 22 being further limiting to claim 21, is also objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THUY N PARDO/Primary Examiner, Art Unit 2691